Per Curiam.
The provision in this charter, that-the corporation shall not be dissolved while nine members remain, appears to be inconsistent with another provision requiring that it shall have a president, vice-president, secretary, and twelve managers, and a board of trustees. Besides this, such a provision is not authorized by law, and only twelve persons have as yet associated.
The words, “ and a board of trustees,” are interlined, and it is not at all proper that so important an alteration or correction should be made by interlineation. Moreover, the number of trustees is not specified.
The provision relative to amendments of the charter, seems to imply that they may be made without the approval of the court, and this is contrary to law.
Eor these reasons we must withhold our approval of this constitution until the proper changes are made, and the document resigned.